MORRIS, Judge.
Defendant’s only assignment of error is that the court erred in denying the motion for change of venue. The grounds *609for the motion were that both parties now live in Craven County and it would be more convenient for witnesses to move the action to Craven County.
Among others, the court found as facts that the minor child resides in Craven County with defendant, that plaintiff resides in Cumberland County, that at this time there is no issue pending as to child support or custody, that at the time of the separation between the parties both resided in Cumberland County, and that at this time the defendant has made no showing that appearance of witneses from Craven County is necessary. Defendant did not except to any of the findings of fact. Her only assignment of error is to the denial of the motion. She argues on appeal, however, that the evidence does not support the court’s findings. Defendant’s failure to except to the findings in this case presents the single question of whether the facts found are sufficient to support the judgment. Hatchell v. Cooper, 266 N.C. 345, 146 S.E. 2d 62 (1966); Roughton v. Jim Walter Corp., 8 N.C. App. 325, 174 S.E. 2d 389 (1970).
Defendant concedes that the change of venue is discretionary but argues that the court abused its discretion by failing to find facts upon which properly to make a decision.
The facts found support the judgment.
Affirmed.
Judges Brock and Hedrick concur.